Case 5:19-cr-50004-TLB Document 73 Filed 11/14/19 Page 1 of 2 PagelD #: 405

IN THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA,
Plaintiff,

VS. Case No. 5:19-cr-50004-001

)

)

)

)

)

)
RONALD HOVEY, )
Defendant. )

AFFIDAVIT

STATE OF OKLAHOMA _ )
ss

COUNTY OF ADAIR )

Rex Earl Starr, after first being duly sworn upon oath deposes as follows:

1. | have been representing the above named defendant, Ronald Hovey, and
have been involved with the representation of the defendant for a period

of time.

2. During this time, numerous conversations have been conducted regarding
the Plea, Sentencing Guidelines, Sentencing Procedures, and the Appeal
process.

3. This defendant was sentenced on the 6" day of November 2019 before
the Honorable Timothy L. Brooks and | have consulted with the
defendant, both prior to and subsequent to the sentencing procedure, and
have advised him of all of his rights and the process of the Appeal.

4. After giving consideration to the same, Mr. Hovey does not desire to
pursue any Appeal of his Sentence.

Subsequently submitted this 13 " day of Neo Ve 2019.

| bh at | ff
dey [db Hew al
Ronald Hovey, Defendant ( Wie.

Rex Earl Stare OBA #8568
108 North First

P.O. Box 918

Stilwell, OK 74960

(918) 696-6500

FAX: (918) 696-6551

 

 
Case 5:19-cr-50004-TLB Document 73 Filed 11/14/19 Page 2 of 2 PagelD #: 406

Subscribed and sworn to before me this_13 " day of November 2019.

/s/ Elaina Starr-Spear *

Notary Public

My Commission Expires: 29 September 2023

Commission No.: 99016112

*| certify that | have signed the original of this document, which is available for inspection
at any time by the Court or a party of this action.

CERTIFICATE OF SERVICE

 

| hereby certify that on the_14". day of _November , 2019, | electronically
transmitted the foregoing document to the Clerk of Court using the ECF System for filing
and transmittal of a Notice of Electronic Filing to the following ECF registrants:

Sydney Butler, Assistant United States Attorney

/s/ Rex Earl Starr
